On August 30, 1933, an order of sale was issued out of the district court of Gray county, Tex., directed to the sheriff of said county, commanding him to sell certain property therein described on the first Tuesday in October, 1933. On September 30, 1933, appellant filed what must be treated here as an application for a temporary injunction to restrain said sale. On October 2, 1933, upon a hearing, the district court of said county denied said application, and an appeal from such order was perfected to this court. On October 3, 1933, the date named in said order of sale, all the property therein described was regularly sold and proper conveyances executed and delivered to the purchaser thereof. Appellee has filed motion to dismiss this appeal, supporting same with proper evidence of the above facts. The motion is granted. Manifestly the writ asked for could operate only upon unperformed acts. The question presented is moot. We do not deal with questions shown to be purely academic. Anderson et al. v. City of San Antonio (Tex.Civ.App.)26 S.W.2d 353, and numerous authorities there cited.
Appeal dismissed.